In a proceeding to stay arbitration, petitioner appeals from a judgment of the Supreme Court, Westchester County (Cerrato, J.), entered June 5, 1981, which denied the application. Judgment affirmed, with $50 costs and disbursements. Petitioner’s contention that a dispute as to the interpretation of a provision in the parties’ collective bargaining agreement cannot be arbitrated until an actual violation occurs lacks merit. The agreement specifically permits the union to invoke the grievance procedure when it believes that there has been a misinterpretation of any of the provisions in the agreement. In addition, arbitration in this case does not violate public policy. Matter of County of Orange (Faculty Assn, of Orange County Community Coll) (77 AD2d 894) does not prohibit the arbitration of disputes where no actual violation is alleged. In that case, the necessity of determining the dates of the acts which allegedly violated the agreement was to ascertain if such acts occurred subsequent to the expiration of the contract, which fact would have made them incapable of redress. Cohalan, J. P., O’Connor, Thompson and Bracken, JJ., concur.